Citation Nr: 0529129	
Decision Date: 10/31/05    Archive Date: 11/09/05	

DOCKET NO.  04-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
June 1969 to June 1973, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.

A statement from the veteran's representative dated in August 
2005 and received at the veteran's BVA hearing at the RO 
requested an increased evaluation for the veteran's service-
connected back disability and requested service connection on 
a secondary basis for a bilateral hip disorder, bilateral leg 
disorder, a left foot disorder and a bilateral sciatic nerve 
disorder.  These matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy 
during service and is not shown to have been exposed to a 
stressful incident during service that would support a 
diagnosis of PTSD.

3.  PTSD is not shown to be causally or etiologically related 
to service.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§5103, 5103A (West 2002); 38 C.F.R. 
§3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a letter from the 
RO to the veteran dated in March 2002, provided to him prior 
to the initial unfavorable decision on his claim by the 
October 2002 rating decision, as well as a subsequent letter 
dated in December 2004, effectively satisfied the 
notification requirements of the VCAA a consistent with 38 
U.S.C.A. §5103(a) and 38 C.F.R. §3.159(b).  Those letters 
satisfied the notification requirements of the VCAA by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  Noteworthy, under the VCAA, a 
claimant for VA benefits has the responsibility to present 
and support a claim for benefits.  38 U.S.C.A. §5107(a).

The Board also notes that the veteran and his representative 
have not argued that any possible error or deficiency in the 
VCAA notice has prejudiced him in the adjudication of his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records are associated with the claims file 
as are statements from private physicians and VA medical 
records identified by the veteran.  The veteran was afforded 
a VA examination in connection with his claim for service 
connection and he presented testimony in support of his claim 
at hearing before the BVA at the RO in August 2005.  The 
veteran has not made the RO or the Board aware of any 
additional evidence it needs to be obtained in order to 
fairly decide his claim.  In fact, in a July 2004 statement 
the veteran specifically advised that he had no further 
evidence to submit.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.


The Merits of the Claim

The veteran essentially contends that he has PTSD that is a 
result of stressful incidents he was exposed to during 
service.  More specifically, in a statement from the veteran 
received in May 2002 he related two stressful incidents that 
occurred during service.  The first occurred in May 1970 
while stationed at the Beaufort Marine Corps Air Station when 
he was ordered to lift an A-4 canopy while straddling the 
nose and radar, and the second occurred in December 1970 when 
an ejection seat dropped on the left side of his back.  


In a statement dated in March 2003 the veteran related an 
incident which occurred in Da Nang, Vietnam, in November 1970 
when he and another Marine were checking on the oxygen supply 
of a plane that had just landed and the pilot's seat was 
dropped, fell about 21 feet and struck him in the back at 
approximately the same time they came under sniper fire.  The 
veteran stated that he was taken to the infirmary because he 
was rendered unconscious.  The veteran also related that they 
were constantly being rocketed and mortared, on almost a 
daily basis.  The veteran also related an incident which 
occurred while stationed in Hawaii when a friend was involved 
in an aircraft accident, ejected and died after landing in 
the water.  In a later-dated statement the veteran indicated 
that a friend of his was killed sometime around August 1971 
and that they were in the same unit.  

At the veteran's hearing before the BVA at the RO the veteran 
again related the incident where a friend of his was killed 
after ejecting from a plane and the circumstances of why that 
individual's death bothered him.  The veteran also offered 
testimony concerning the incident in which an ejection seat 
dropped and struck him, with the veteran testifying that it 
hit his back, broke ribs and severed his sciatic nerve.  The 
veteran also testified that while in Vietnam he saw a lot of 
body bags and experienced rocket and mortar fire on almost a 
daily basis.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The law and regulations provide that service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or diseased 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD requires a medical diagnosis of the disorder; credible 
supporting evidence that the claimed inservice stressful 
events actually occurred; and a link, as established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The veteran in this case did not engage in combat with the 
enemy.  The evidence of record shows that the veteran perform 
duties in a non-combat military occupational specialty, 
primarily as an aircraft safety mechanic, with Headquarters 
and Maintenance Squadron-32 (H & MS), Marine Air Group-32, 
2nd Marine Air Wing and the Marine Fighter Attack Squadron-
122 (VMFA-122), Marine Air Group 24.  

The veteran was also not awarded a Purple Heart Medal, Combat 
Action Ribbon or other similar citations that could be 
accepted as conclusive evidence of the veteran having engaged 
in combat with the enemy.  This of course, is not 
determinative of the matter.

The phrase "engaged in combat with the enemy" refers that the 
veteran had personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase does not apply to veterans who merely served in a 
general "combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  See VAOPGCPREC 12-99 
(October 8, 1999).  Evidence to support a claim that the 
veteran engaged in combat with the enemy may include the 
veteran's own statements and an almost unlimited variety of 
other types of evidence, but BVA is not required to accept 
the veteran's assertion that he engaged in combat with the 
enemy.  Gaines v. West, 11 Vet. App. 353 (1998).  Neither is 
the veteran required to accept statements or testimony which 
is inherently incredible.

A review of the evidence of record discloses that the veteran 
has been diagnosed as having PTSD.  However, while the 
veteran was diagnosed as having PTSD following an April 2003 
VA examination, a further review of the evidence of record by 
the examiner who performed that examination in May 2004 
concluded that the veteran did not actually have PTSD related 
to service, essentially in the absence of a confirmed 
stressor.  

Because the April 2003 VA examination and the May 2004 
addendum to that examination constitute the only medical 
opinion regarding the etiology of the veteran's PTSD and any 
relationship to service, the question before the Board is 
essentially whether there is credible supporting evidence 
that the claimed in-service stressful events reported by the 
veteran actually occurred.

At the outset, the Board notes that the veteran's service 
medical records contain no evidence of complaints, treatment 
or diagnosis of any psychiatric symptomatology, and the first 
evidence of any psychiatric treatment of record is dated 
decades following the veteran's separation from service.  
Service medical records are remarkable, in connection with 
the veteran's claim for service connection for PTSD, for a 
record dated in August 1970 when the veteran was stationed at 
the Beaufort Marine Corps Air Station in South Carolina in 
which it was recorded that the veteran injured his back the 
previous day while lifting a canopy and that he still felt 
pain and tenderness.  Beyond that brief entry, there was no 
further mention in the veteran's service medical records of 
any injury to his back.  The absence of such an entry is 
significant as it pertains to the veteran's claim for service 
connection for PTSD as it tends to contradict one of the 
stressful incidents the veteran reports he was exposed to 
during service.  
In a statement received in May 2002 the veteran related that 
he injured his back when an ejection seat dropped on the left 
side of his back and that this occurred in December 1970 
while stationed in Da Nang, South Vietnam.  The veteran 
elaborated on that incident in a statement dated in March 
2003, reiterating that the incident occurred in Da Nang, 
Vietnam, but that the incident occurred in November 1970.  
The veteran also related in that March 2003 statement that 
contemporaneous with the injury when the seat dropped 21 feet 
and struck him in the back that they had come under sniper 
fire.  The veteran also stated that he was taken to the 
infirmary because he had sustained a loss of consciousness.  

At the time of a VA examination performed in April 2003, the 
veteran reported that he had served in Vietnam from June to 
December 1970 and that the incident that caused his back 
injury occurred in October 1970.  The veteran presented 
testimony under oath at a hearing before the BVA in August 
2005 in which he again stated that the incident took place in 
Da Nang, but that it had happened in September or October 
1970.  The veteran related that the ejection seat "hit my 
back, broke my ribs, severed my sciatic nerve."  Transcript 
at 8.  The veteran further testified that he was hospitalized 
for at least a week following the incident.

However, the veteran's service medical records, as indicated 
above, show only that the veteran sustained an injury to his 
back while lifting a canopy in August 1970 while stationed in 
Beaufort, South Carolina.  They do not document any 
hospitalization for treatment of a back injury or corroborate 
the veteran's testimony that he broke his ribs and severed 
his sciatic nerve at the time of the injury to his back.  

In addition, in the time frame the veteran has generally 
related the incident as occurring, sometime between September 
and December 1970, two unit histories for the unit that the 
veteran was assigned to during service, Marine Fighter Attack 
Squadron 122 both show that the unit returned to Vietnam in 
the summer of 1969 at the Marine Air Base in Chu Lai and 
remained there until assigned to the Marine Corps Air Station 
in Hawaii in September 1970.  A unit history report so 
indicates, as was explained to the veteran through a December 
2003 Statement of the Case. 
In addition, and most significantly, the veteran's personnel 
records reflect that he did not join that unit until October 
24, 1970, after the unit had departed Vietnam.  For these 
reasons, the Board finds that there is no corroboration for 
the veteran's stressful incident regarding the injury that he 
sustained when an ejection seat fell on him while under enemy 
attack in Vietnam.

The veteran also testified that while in Vietnam he observed 
body bags, transcript at 7, and that he sustained rocket and 
mortar fire on almost a daily basis.  Transcript at 13.  
However, the previously referred to unit histories and the 
veteran's personnel records clearly show that VMFA 122 left 
Vietnam prior to the veteran joining that unit in October 
1970.  

As such, there is no corroboration as to any of these 
stressful incidents the veteran reports he was exposed to 
while serving in Vietnam.  Simply put, there is no 
corroboration for the veteran's contention that he actually 
served in Vietnam.  While the Board does acknowledge that the 
veteran's DD Form 214 reflects the award of a Vietnam Service 
Medal, more detailed personnel records pertaining to the 
veteran, specifically a NAVMC 118(9), does not list the 
Vietnam Service Medal as an award the veteran received.  In 
any event, since the award of a Vietnam Service Medal does 
not actually require an individual to have actually served in 
Vietnam to receive that medal, the listing of that medal on 
the veteran's DD Form 214 when it is not shown on other more 
detailed personnel records does not permit a conclusion that 
the veteran actually served in Vietnam and was exposed to the 
stressful incidents he reports he was exposed to while 
serving in Vietnam.

One incident the veteran reports as a stressful incident, 
however, has been verified as actually occurring.  The 
veteran has reported that a service comrade was killed after 
he ejected from an aircraft in mid-to late 1971.  The service 
department has verified that the individual the veteran 
referred to was killed after ejecting from his aircraft in 
June 1971.  At no time has the veteran indicated that he 
witnessed the event or that he was involved in any recovery 
operations.  As such, it does not appear that this incident 
would be a sufficient stressful incident to support a 
diagnosis of PTSD under the Diagnostic and Statistical 
Manuals of Mental Disorders, 4th Edition, of the American 
Psychiatric Association (DSM-IV), adopted by the VA.  See 38 
C.F.R. §§4.125, 4.130.  

Under the DSM-IV, a diagnosis of PTSD requires that the 
person be exposed to a traumatic event in which the person 
experienced, witnessed or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness or horror.  

While the sufficiency of the stressor, rather than the actual 
occurrence, is a medical question, the only examiner who 
appears to have diagnosed the veteran as having PTSD as a 
result of that stressful incident, as well as the veteran's 
service in Vietnam, was the examiner who performed the April 
2003 VA examination.  However, on further review in May 2004, 
the examiner specifically stated that the diagnosis of PTSD 
made in the report of April 2003 would not be correct and 
that no diagnosis of PTSD was in order.  Therefore, a 
competent medical professional has indicated that the death 
of the individual the veteran knew during service was not a 
sufficient stressor to support a diagnosis of PTSD.

While other VA outpatient treatment records contain diagnoses 
of PTSD, most do not refer to a specific stressful incident 
to support the diagnosis.  However, and significantly, a 
record dated in January 2002 recorded that the veteran was 
being seen for an evaluation of PTSD symptoms secondary to 
combat with United States Marine Corps in the Republic of 
Vietnam in 1968.  That record also recorded that the veteran 
was injured in combat in Vietnam and that he exhibited PTSD 
symptoms from combat.  Similarly, a record dated in April 
2002 referred to the veteran as a United States Marine Corps 
Vietnam combat veteran.  

As indicated above, the veteran is not shown to have 
participated in combat with the enemy and evidence of record 
fails to corroborate the veteran's actual presence in the 
Republic of Vietnam.  has a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    

Based on this record, the Board finds that the veteran is not 
shown to have been exposed to a stressful incident that would 
support a diagnosis of PTSD.  In addition, any diagnoses of 
PTSD contained in the record are not shown to be based on a 
verified stressor, and the Board notes that the diagnosis 
rendered following the April 2003 VA examination was 
corrected in May 2004 to reflect that the correct diagnosis 
should be bipolar disorder, Type II.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  Accordingly, the 
Board concludes that service connection for PTSD is not 
established.





ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


